Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 1 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 2 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 3 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 4 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 5 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 6 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 7 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 8 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document     Page 9 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 10 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 11 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 12 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 13 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 14 of 15
Case 1:19-bk-10013-VK   Doc 9 Filed 01/24/19 Entered 01/24/19 19:01:27   Desc
                        Main Document    Page 15 of 15
